Citation Nr: 0516973	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased disability rating for an 
obsessive-compulsive disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from March 1976 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO, 
in pertinent part, granted service connection for an 
obsessive-compulsive disorder and awarded a compensable 
evaluation of 30 percent, effective from July 2002, for this 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected obsessive-compulsive disorder is 
manifested by an anxious mood, moderate distress, trouble 
with concentration, an inability to handle complex work 
assignments (including, for example, becoming too anxious 
when given more than one task to complete at a time), 
sporadic employment, and some social isolation.  However, 
pathology associated with this service-connected disorder 
does not include suicidal ideation; obsessional rituals which 
interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for the 
service-connected obsessive-compulsive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9404 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and November 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  Further, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the veteran in 2003 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran was given an additional period to submit more 
evidence and he did so.  

Throughout the current appeal, VA has made attempts to obtain 
records of relevant treatment identified by the veteran.  All 
relevant evidence adequately identified by the veteran has 
been obtained and associated with his claims folder.  
Further, the veteran has been accorded a pertinent 
examination during the current appeal.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
initial increased rating claim.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the June 
2003 rating action, the RO granted service connection for an 
obsessive-compulsive disorder and awarded a 30 percent 
evaluation, effective from July 2002, for this disability.  
Service medical records reflected the veteran's complaints of 
nervousness and frequent trouble sleeping, as well as 
objective evaluation findings of probable anxiety neurosis, 
between October 1977 and October 1988.  The October 1995 
separation examination noted the veteran's complaints of 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble.  A 
psychiatric evaluation completed at that time was normal.  

A VA general medical examination conducted in July 1996 
determined that the veteran's nervous system was within 
normal limits.  A VA mental disorders examination conducted 
approximately one-and-a-half months later in August 1996 
found no psychiatric condition.  

The first post-service evidence of psychiatric pathology is 
dated in December 2002, when the veteran underwent a 
pertinent examination.  According to the report of this 
evaluation, the veteran complained of social isolation, 
trouble sleeping, depression, and only slight relief with 
medication, and objective evaluation findings included 
impaired recent memory, difficulty with serial seven 
subtraction, initial cautious and subsequent limited or 
constricted affective responses, a depressed mood, as well as 
some recent fleeting thoughts of suicide.  However, 
orientation to time and place, appropriate appearance and 
hygiene, no indication of potential violence towards others, 
no hallucinations, and fair insight and judgment were also 
noted.  Further, the veteran admitted receiving no group, or 
other, therapy.  The examiner diagnosed, on Axis I, an 
obsessive-compulsive disorder with persistent and recurrent 
impulses and thoughts appearing to have caused anxiety, 
distress, and depression.  In addition, the examiner assigned 
a Global Assessment of Functioning (GAF) score of 48.  

After receiving notification of the June 2003 rating action 
which granted service connection for an obsessive-compulsive 
disorder and awarded a 30 percent evaluation, effective from 
July 2002, for this disability, the veteran perfected a 
timely appeal with respect to the issue of entitlement to an 
initial increased rating for his service-connected 
psychiatric disorder.  The veteran's service-connected 
obsessive-compulsive disorder has remained evaluated as 
30 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9404 (2004).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  

In the present case, the veteran has consistently asserted 
that the symptoms associated with his service-connected 
obsessive-compulsive disorder, including some social 
isolation, sleep problems, depression, irritability, and 
memory impairment, have increased in severity.  These lay 
statements concerning the veteran's service-connected 
psychiatric pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, such descriptions of this disability must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

In this regard, the Board acknowledges that recent medical 
records have demonstrated the need for regular outpatient 
treatment (on group and individual bases) over the past three 
years.  Further, these reports provide evidence of an anxious 
mood, moderate distress, trouble with concentration, an 
inability to handle complex work assignments (including, for 
example, becoming too anxious when given more than one task 
to complete at a time), sporadic employment, and some social 
isolation.  Resolving doubt in the veteran's favor, the Board 
finds that pathology associated with his service-connected 
obsessive-compulsive disorder more closely approximates the 
criteria necessary for a 50 percent evaluation.  See, e.g., 
38 C.F.R. § 4.130, Diagnostic Code 9404 (2004) (which 
stipulates that evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  As such, the Board finds that an award of 
50 percent for the veteran's service-connected 
obsessive-compulsive disorder in the present case is 
warranted.  See, also, 38 C.F.R. § 4.7 (2004) (which 
stipulates that, if there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating but that, 
otherwise, the lower rating will be assigned).  

Significantly, a 70 percent evaluation for this 
service-connected disability is not warranted.  First, in 
addition to the positive objective findings demonstrated on 
mental status evaluations, these examinations have also shown 
relevant and coherent speech, orientation times four, a full 
and congruent affect, no suicidal or homicidal ideation, 
goal-directed thoughts, the ability to express thoughts, no 
psychoses, mood and behavior which were appropriate to the 
situation, intact insight and judgment, as well as improved 
compulsive behavior, sleep patterns, and mood with 
medication.  The Board finds that these multiple mental 
status evaluations have not shown occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See, e.g., 38 C.F.R. 
§ 4.130, Diagnostic Code 9404 (2004) (which stipulates that 
such pathology is necessary for the grant of a 70 percent 
disability rating).  Based on this relevant evidence, the 
Board concludes, therefore, that a rating greater than the 
50 percent evaluation awarded by this decision is not 
warranted.  Id.  

In this regard, the Board acknowledges that, at an August 
2002 VA outpatient psychiatric evaluation, the examining 
registered nurse assigned a GAF score of 35.  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (which 
notes that a GAF score of 31 to 40 is illustrative of some 
impairment in reality testing or communication (e.g., speech 
which is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., a depressed man 
avoids friends, neglects family, and is unable to work; a 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  Significantly, while the 
mental status evaluation conducted at the August 2002 
outpatient treatment session demonstrated obsessive thoughts, 
compulsive behavior, a depressed mood and affect, social 
isolation, poor insight, poor memory and concentration, as 
well as poor appetite and sleep, this examination also 
reflected orientation times three, no suicidal or homicidal 
ideations, no auditory or visual hallucinations, and fair 
judgment.  The veteran had employment with VA as a clerk, and 
the overall objective findings did not more nearly 
approximate a 70 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9404 (2004).  

Additionally, the examiner who conducted the psychiatric 
evaluation in December 2002 provided a GAF score of 48.  This 
score is illustrative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Significantly, however, while the objective 
evaluation findings shown at that examination included 
impaired recent memory, difficulty with serial seven 
subtraction, initial cautious and subsequent limited or 
constricted affective responses, a depressed mood, as well as 
some recent fleeting thoughts of suicide, the evaluation also 
demonstrated orientation to time and place, appropriate 
appearance and hygiene, no indication of potential violence 
towards others, no hallucinations, and fair insight and 
judgment.  The veteran had resigned from is job, but the 
objective findings did not approximate the criteria for a 
70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9404 (2004).  

Furthermore, since the VA examination, the veteran has 
continued with group and other therapy and exhibits 
significant psychiatric pathology.  However, the outpatient 
treatment records continue to reflect orientation to time and 
place, appropriate appearance and hygiene, no hallucinations, 
and fair insight and judgment.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's obsessive-compulsive 
disorder results in marked interference with his employment 
or requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his 
obsessive-compulsive disorder results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating of 50 percent for the service-connected 
obsessive-compulsive disorder is allowed, subject to the 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


